Order entered March 25, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01503-CV

                            STEPHEN W. CLARK, Appellant

                                            V.

             DILLARD'S INC. AND THE CAMPBELL AGENCY, Appellees

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-11-12848-B

                                         ORDER
       The Campbell Agency’s Objection to Late-Filed Supplemental Clerk’s Record and

Amended Briefing requesting that we strike the supplemental clerk’s record filed January 9,

2015 and appellant’s amended brief filed January 13, 2015 is DENIED.


                                                   /s/   LANA MYERS
                                                         JUSTICE